Smith, J.,
delivered the opinion of the court.
This cause having reached the court below by an appeal from the judgment rendered in the court of a justice of the peace, appellant’s right to an appeal to the supreme court is governed by section 86 of the Code of 1906; and since the judgment-rendered against appellant, and from which the appeal to this court is taken, is less than fifty dollars, the motion to dismiss must be, and is, sustained. Ward v. Scott, 57 Miss. 826; Wimbush v. Chinault, 58 Miss. 234. Dismissed.